Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a high-frequency module comprising inter alia: a multilayer dielectric substrate; an RFIC having a plurality of RF input/output terminals connected to the multilayer dielectric substrate; and an array antenna configured by a plurality of dual-polarized antennas, each placed on or in the multilayer dielectric substrate and radiating two orthogonal polarizations, wherein the RFIC has, for each of the plurality of RF input/output terminals, a switching device for switching on/off of input or output of an RF signal and a variable phase shifter, and two of the plurality of RF input/output terminals are respectively connected to feed points corresponding to orthogonal polarizations in each of the plurality of dual- polarized antennas, wherein the plurality of dual-polarized antennas are configured by a plurality of first dual-polarized antennas having identical first polarization directions with each other and a plurality of second dual-polarized antennas having identical second polarization directions with each other, the second polarization directions being positioned between two orthogonal polarizations of each of the first dual-polarized antennas, and each of the first dual-polarized antennas and each of the second dual-polarized antennas simultaneously operates as a transmitting antenna or a receiving antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davydov et al (US 2019/0132851) teach a device and method for joint antenna panel switching, the device comprising a radio frequency integrated circuit and a plurality of dual-polarized antennas.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845